   Case: 1:16-cv-00921-SO Doc #: 79 Filed: 11/20/18 1 of 2. PageID #: 394




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

TANYA BROWN,                                 )       Case No. 1:16-CV-00921
Mother and Administrator of the Estate       )
of Brandon Jones​,                           )
                                             )
       Plaintiff,                            )       JUDGE SOLOMON OLIVER, JR.
                                             )
               vs.                           )
                                             )      ​MOTION TO VOLUNTARILY
                                             )       ​DISMISS DEFENDANT OFFICER
                                             )        ​GREG KING WITHOUT
CITY OF CLEVELAND., ​et al.,                 )         ​PREJUDICE AND PURSUANT
                                             )          ​TO Fed. R.Civ. P. 41(a)(2)
       Defendants.                           )
                                             )

       Now comes the Plaintiff, Tanya Brown, Mother and Administrator of the Estate

of Brandon Jones, by and through counsel, and does hereby move this Honorable Court

for an Order dismissing Defendant Officer Greg King, without prejudice and pursuant to

Federal Rule of Civil Procedure 41(a)(2), with each party to bear its own costs and fees.



       IT IS SO ORDERED.                     Respectfully Submitted,
       /s/ Solomon Oliver, Jr.
       United States District Judge          /s/ Paul J. Cristallo
       11/20/2018                            Paul J. Cristallo (0061820)
                                             The Law Office of Paul J. Cristallo
                                             The Brownhoist Building
                                             4403 St. Clair Avenue
                                             Cleveland, Ohio 44103
                                             Email: paul@cristallolaw.com




                                            1
Case: 1:16-cv-00921-SO Doc #: 79 Filed: 11/20/18 2 of 2. PageID #: 395



                                  Anthony D. Jordan
                                  1144 Rockefeller Building
                                  614 Superior Avenue, W.
                                  Cleveland, Ohio 44113
                                  Email: adj2065@msn.com


                                  Janeane R. Cappara
                                  City of Cleveland
                                  Department of Law
                                  601 Lakeside Avenue, Suite 106
                                  Cleveland, Ohio 44114
                                  Email: ​jcappara@city.cleveland.oh.us

                                  Attorneys for Defendant City of Cleveland

                                  Jillian L. Dinehart
                                  Marshall, Dennehey, Warner,
                                  Coleman & Goggin
                                  127 Public Square, Suite 3510
                                  Cleveland, Ohio 44114
                                  Email: ​jldinehart@mdwcg.com

                                  Attorneys for Defendant Officer Greg King

                                  Stephen W. Funk
                                  sfunk@ralaw.com
                                  Leighann K. Fink
                                  lfink@ralaw.com
                                  Roetzel & Andress, LPA
                                  222 South Main Street
                                  Akron, OH 44308

                                  Attorneys for Defendant Officer Alan Buford




                                  2
